Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148387(20)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  US BANK NATIONAL ASSOCIATION,                                                                           David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 148387
                                                                    COA: 313516
                                                                    Washtenaw CC: 12-000068-AV
  DEVINDER S. BAJWA and KAMALJIT BAJWA,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 24, 2014
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2014
         p1020
                                                                               Clerk